Citation Nr: 1045865	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  06-39 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, including as secondary to 
service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, including as secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  A Travel Board hearing was held at the 
RO in July 2007 before the undersigned Acting Veterans Law Judge 
and a copy of the hearing transcript has been added to the 
record. 

In January 2008, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence shows that the Veteran has not 
been diagnosed as having peripheral neuropathy in any of his 
extremities which could be attributed to active service or any 
incident of service, including as secondary to service-connected 
diabetes mellitus.




CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral upper extremities was 
not incurred in active service and was not caused or aggravated 
by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2010).

2.  Peripheral neuropathy of the bilateral lower extremities was 
not incurred in active service and was not caused or aggravated 
by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In letters issued in October and December 2005 and in January 
2008, VA notified the appellant of the information and evidence 
needed to substantiate and complete his claims, including what 
part of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  These letters informed the appellant to submit medical 
evidence relating the claimed disabilities to active service and 
noted other types of evidence the Veteran could submit in support 
of his claims.  The Veteran also was informed of when and where 
to send the evidence.  After consideration of the contents of 
these letters, the Board finds that VA has satisfied 
substantially the requirement that the Veteran be advised to 
submit any additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for peripheral neuropathy 
of the bilateral upper extremities or for peripheral neuropathy 
of the bilateral lower extremities, each including as secondary 
to service-connected diabetes mellitus.  Because the Veteran was 
fully informed of the evidence needed to substantiate his claim, 
any failure to develop these claims under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in the January 2008 VCAA notice letter, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, notice as to what is required to substantiate 
a claim of service connection was issued to the Veteran and his 
service representative in October and December 2005 prior to the 
currently appealed rating decision issued in February 2006.  
Because the appellant's claims are being denied in this decision, 
any question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  
The Veteran does not contend, and the evidence does not show, 
that he is in receipt of Social Security Administration (SSA) 
disability benefits such that a remand to obtain his SSA records 
is required.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also has been provided with VA examinations which 
address the contended causal relationship between the claimed 
disabilities and active service.  There is no competent evidence, 
other than the Veteran's statements, which indicates that 
peripheral neuropathy of the bilateral upper extremities or 
peripheral neuropathy of the bilateral lower extremities may be 
associated with service.  As will be explained below, the Veteran 
has not been diagnosed as having peripheral neuropathy in any of 
his extremities which could be related to active service.  The 
Veteran is not competent to testify as to etiology of either of 
these disabilities as they require medical expertise to diagnose.  

In summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary to 
meet the requirements of the VCAA.

The Veteran contends that he incurred peripheral neuropathy in 
each of his extremities as a result of active service.  He 
alternatively contends that his service-connected diabetes 
mellitus caused or aggravated peripheral neuropathy in each of 
his extremities.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection also may be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition also is 
compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claims of service connection for peripheral 
neuropathy of the bilateral upper extremities and of the 
bilateral lower extremities, including as secondary to service-
connected diabetes mellitus.  The competent medical evidence 
shows that the Veteran has not been diagnosed as having 
peripheral neuropathy in any of his extremities which could be 
attributed to active service.  Nor does the competent medical 
evidence show that the Veteran's claimed peripheral neuropathy in 
any of his extremities was caused or aggravated by his service-
connected diabetes mellitus.  The Board acknowledges that service 
connection is in effect for diabetes mellitus.  Despite the 
Veteran's lay assertions to the contrary, however, there is no 
indication that he was treated for peripheral neuropathy in any 
of his extremities during active service.  It appears that, 
following service separation in December 1967, the Veteran was 
first treated for complaints of peripheral neuropathy in his 
extremities when he was seen on VA examination in September 2004, 
or almost 37 years later.  The Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The competent post-service medical evidence also shows that the 
Veteran has not been diagnosed as having peripheral neuropathy in 
any of his extremities which could be attributed to active 
service or any incident of service, including as secondary to 
service-connected diabetes mellitus.  For example, following VA 
general medical examination in September 2004, the diagnoses 
included diabetes mellitus type 2 with no neuropathy.

On VA peripheral nerves examination in December 2005, the Veteran 
declared that he had no symptoms relevant to peripheral nerve 
disease or problems.  He denied experiencing any neuritis, 
neuralgia, paresthesia, dysesthesia, or sensory abnormalities by 
history.  He was not on any current treatment for peripheral 
nerves or any specific nerve disorder.  The VA examiner reviewed 
the Veteran's claims file, including his service treatment 
records.  The diagnosis was no peripheral neuropathy condition 
found at this time.

On VA diabetes mellitus examination in December 2005, the Veteran 
denied any neurological symptoms.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment records.  
Neurological examination was normal.  There were no gross motor 
or sensory deficits.  Vibration sense was normal.  Deep tendon 
reflexes of the upper and lower extremities were all equal.  The 
diagnosis was adult-onset diabetes mellitus, type 2, without any 
complications at this time.

On VA peripheral nerves examination in September 2009, the 
Veteran complained of chronic gradual peripheral neuropathy which 
had begun in 2004.  He reported that he had leg cramps, numbness, 
and tingling, in his legs and feet.  He also reported 
experiencing numbness and tingling in his hands, occasional 
cramps in his right lower arm, and numbness in his right arm when 
driving.  He stated that an electromyograph (EMG) conducted a 
Public Health Service Indian hospital had been normal.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records.  Physical examination showed normal 
strength and sensation in all extremities, normal gait and 
balance, no muscle atrophy, abnormal muscle tone or bulk, and no 
tremors, tics, or other abnormal movements.  The VA examiner 
stated that the Veteran had neuropathy symptoms but did not have 
peripheral neuropathy signs in any of his extremities.  The 
diagnosis was no clinical peripheral neuropathy.

On VA EMG in October 2009, the Veteran complained of numbness and 
tingling in the hands and feet, soreness in the legs, feeling 
weak everywhere with cramping and burning, increased arm symptoms 
at night, and worsened symptoms on driving.  Physical examination 
showed no atrophy in the hands, normal sensation in the hands 
bilaterally, slightly reduced vibration in the toes but probably 
normal for the Veteran's age, normal motor strength, and 1+ 
reflexes throughout.  The impressions were bilateral median and 
ulnar motor and sensory nerve conduction studies within normal 
limits and bilateral peroneal, tibial, and sural responses in the 
legs within normal limits.  There was no sign of peripheral 
neuropathy on electrodiagnostic testing.

The Veteran relies heavily on 2 opinions provided by a VA 
examiner who treated him at the Gallup Outpatient VA Clinic in 
Gallup, New Mexico, as support for his contention that he 
experiences peripheral neuropathy which is related to active 
service or, in the alternative, was caused or aggravated by his 
service-connected diabetes mellitus.  The Board acknowledges 
that, in an April 2006 letter included in the Veteran's claims 
file, a VA examiner stated that the Veteran had "all 
complications from diabetes like neuropathy."  This VA examiner 
concluded that the Veteran was totally disabled from multiple 
conditions and unable to perform any meaningful job.  In a second 
letter dated in October 2006, this VA examiner stated that he had 
been treating the Veteran for the previous 2 years for multiple 
medical problems.  This examiner also stated that the Veteran's 
diabetes mellitus had worsened and was affecting his kidneys and 
heart.  This examiner opined that the Veteran's diabetic 
nephropathy was more likely than not related to active service.  
The Board observes that this VA examiner never provided an 
opinion in which he related the Veteran's claimed peripheral 
neuropathy in any of his extremities to active service.  Nor did 
this VA examiner opine that the Veteran's claimed peripheral 
neuropathy in any of his extremities was caused or aggravated by 
his service-connected diabetes mellitus.  To the extent that the 
Veteran is contending that this VA examiner's October 2006 
opinion relating diabetic nephropathy to service-connected 
diabetes mellitus establishes service connection for peripheral 
neuropathy as secondary to service-connected diabetes mellitus, 
the Board observes that diabetic nephropathy is defined as a 
disease of the kidneys that commonly accompanies later stages of 
diabetes mellitus.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1187 (29th ed. 2000).  Accordingly, to the extent that the 
Veteran relies on letters from his VA treating physician dated in 
April and October 2006 as support for his service connection 
claims, the Board finds that the opinions contained in these 
letters are not probative on the issue of whether the Veteran's 
claimed peripheral neuropathy in any of his extremities is 
related to active service or was caused or aggravated by his 
service-connected diabetes mellitus.

The Board also acknowledges that the VA examiner whose April and 
October 2006 letters the Veteran relies upon to support his 
claims also diagnosed the Veteran as having peripheral 
neuropathy/non-insulin dependent diabetes mellitus (NIDDM) 
following VA outpatient treatment in June 2007.  The Board finds 
that this diagnosis of peripheral neuropathy in June 2007 is not 
supported by any clinical findings, physical examination results, 
or other rationale contained in this outpatient treatment record 
or elsewhere in the claims file, however.  Instead, after listing 
the Veteran's vital signs and active problems, this VA examiner 
simply provided an assessment of "peripheral neuropathy/NIDDM."  
The diagnosis of peripheral neuropathy provided in June 2007 also 
is not supported by any of the other more persuasive competent 
medical evidence of record.  As discussed above, the Veteran was 
not diagnosed as having peripheral neuropathy following 
comprehensive VA examinations which occurred before and after 
June 2007.  The Board notes specifically that multiple other VA 
examiners concluded that the Veteran did not meet the diagnostic 
criteria for peripheral neuropathy in 2005 and in 2009.  

The Court has held that the Board is free to assess medical 
evidence and is not compelled to accept a physician's opinion.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion 
based upon an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 11 
Vet. App. 345, 348 (1998).  The Court also has held that the 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion." Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995).  Accordingly, to the extent that the Veteran 
relies on the diagnosis of peripheral neuropathy in June 2007 as 
support for his service connection claims for peripheral 
neuropathy of the bilateral upper extremities and for peripheral 
neuropathy of the bilateral lower extremities, including as 
secondary to service-connected diabetes mellitus, because the 
June 2007 diagnosis is not supported by a factual predicate in 
the record and is not based on any clinical data or other 
rationale, the Board finds that the June 2007 VA outpatient 
treatment record is not probative on the issue of whether the 
Veteran's claimed peripheral neuropathy of the bilateral upper 
extremities and peripheral neuropathy of the bilateral lower 
extremities is related to active service, including as secondary 
to service-connected diabetes mellitus.  In summary, there is no 
competent medical evidence, including a medical nexus opinion, 
linking the Veteran's claimed peripheral neuropathy in any of his 
extremities to an incident of or finding recorded during active 
service.

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is 
not warranted in the absence of proof of current disability.  The 
Veteran has not identified or submitted any evidence, to include 
a medical nexus, which demonstrates that he experiences any 
current disability due to peripheral neuropathy in any of his 
extremities which could be attributed to active service.  Nor has 
he identified or submitted any competent medical evidence 
demonstrating that his service-connected diabetes mellitus caused 
or aggravated his claimed peripheral neuropathy in any of his 
extremities.  Absent evidence of current peripheral neuropathy 
which could be attributed to active service, the Board finds that 
service connection for peripheral neuropathy of the bilateral 
upper extremities and for peripheral neuropathy of the bilateral 
lower extremities, including as secondary to service-connected 
diabetes mellitus, is not warranted.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous 
medical records does not serve as an "absolute bar" to the 
service connection claim); Barr, 21 Vet. App. at 303 ("Board may 
not reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements, the Veteran has asserted that his symptoms of 
peripheral neuropathy have been continuous since service.  He 
asserts that he continued to experience symptoms relating to 
peripheral neuropathy (numbness and tingling in the hands, arms, 
feet, and legs) after he was discharged from active service.  In 
this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of peripheral 
neuropathy after service separation.  Further, the Board 
concludes that his assertion of continued symptomatology since 
active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of peripheral neuropathy since active 
service is inconsistent with the other lay and medical evidence 
of record.  Indeed, while he now asserts that his disorder began 
in service, in the more contemporaneous medical history he gave 
at the service separation examination, he denied any history or 
complaints of symptoms of peripheral neuropathy.  Specifically, 
the service separation examination report reflects that the 
Veteran was examined and his upper and lower extremities were 
found to be normal clinically.  His in-service history of 
symptoms at the time of service separation is more 
contemporaneous to service and is of more probative value than 
the more recent assertions made many years after service 
separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) 
(upholding a Board decision assigning more probative value to a 
contemporaneous medical record report of cause of a fall than 
subsequent lay statements asserting different etiology); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board 
decision giving higher probative value to a contemporaneous 
letter the Veteran wrote during treatment than to his subsequent 
assertion years later).  

The post-service medical evidence does not reflect complaints or 
treatment related to for several decades following active 
service.  The Board emphasizes the multi-year gap between 
discharge from active service (December 1967) and initial 
reported symptoms related to peripheral neuropathy in 
approximately September 2004 (nearly a 37-year gap).  See Maxson, 
230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
Veteran failed to account for lengthy time period between service 
and initial symptoms of disability).  The Veteran did not claim 
that symptoms of his peripheral neuropathy began in (or soon 
after) service until he filed his current VA disability 
compensation claim.  Such statements made for VA disability 
compensation purposes are of lesser probative value than his 
previous more contemporaneous in-service histories.  See Pond v. 
West, 12 Vet. App. 341 (1999) (finding that, although Board must 
take into consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the 
onset of symptoms of peripheral neuropathy to different times.  
Although he initially contended that he had experienced symptoms 
of peripheral neuropathy in all of his extremities since service 
separation when he filed his service connection claim in August 
2005, he denied experiencing any symptoms or undergoing any 
treatment for peripheral neuropathy on VA peripheral nerves 
examination 4 months later in December 2005.  The Veteran also 
denied experiencing any symptoms of peripheral neuropathy on VA 
diabetes mellitus examination in December 2005.  At his most 
recent VA peripheral nerves examination in September 2009, the 
Veteran complained of symptoms of chronic gradual peripheral 
neuropathy which had begun only in 2004, several decades after 
his service separation in 1967.  These inconsistencies in the 
record weigh against the Veteran's credibility as to the 
assertion of continuity of symptomatology since service.  See 
Madden, 125 F.3d at 1481 (finding Board entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a 
Veteran was not credible because lay evidence about a wound in 
service was internally inconsistent with other lay statements 
that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, his previous statements made for treatment 
purposes, and his own previous histories of onset of symptoms 
given after service.  For these reasons, the Board finds that the 
weight of the lay and medical evidence is against a finding of 
continuity of symptoms since service separation.
 
As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 49.


ORDER

Entitlement to service connection for peripheral neuropathy of 
the bilateral upper extremities, including as secondary to 
service-connected diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy of 
the bilateral lower extremities, including as secondary to 
service-connected diabetes mellitus, is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


